COOK, Judge
(concurring in the result):
I do not share the majority’s certitude that the trial judge “crossed the line of propriety” to assume the role of prosecutor. See United States v. Kimble, 23 U.S.C.M.A. 251, 253, 49 C.M.R. 384, 386 (1974), which distinguished United States v. Clower, 23 U.S.C.M.A. 15, 48 C.M.R. 307 (1974), by pointing out that if, after the accused has been examined by both trial and defense counsel, his testimony still remains uncertain and inconclusive, it is “proper and fitting” that the trial judge examine him. However, I believe that the judge’s utilization of incriminatory admissions made by the accused during the earlier inquiry, which resulted in rejection of the proffered plea of guilty, was improper and prejudicial to the accused. United States v. Barben, 14 U.S.C.M.A. 198, 33 C.M.R. 410 (1963). For this reason, I join in the disposition directed by the majority.